Title: To James Madison from Gabriel Bumpass, 20 March 1812
From: Bumpass, Gabriel
To: Madison, James


Dear Sire20th. March 1812
I am a Citizen of Giles County State of Tennessee Five Miles from the Town of Pulaski a place where information is very scarce. I therefore come to you whom the U. S. have thought worthy to guide the helm of our Government to ask advice. In 1810 or 11. Congress authorized us to take a Grant of 640 Acres West of what is termed the Congressional reservation line for a cite for the Town of Pulaski. We made our Survey & agreeable to Law paid one fourth of the purchase laid off our Town & Sold out 200 Acres. Our new Town sprang up like the works of enchantment. But a vile east Wind has blasted the finest flower ever blown in Tennessee! The State of North Carolina irritated at the Sale of this Lot of Land by the U. S. have sent out a Surveyor Authorised to take all the ungranted Lands west of the reservation line including our Town. But Sir if attempting to give information I might from ignorance lead into errour I presume the act of North Carolina cannot be a Secret at Washington.
But in what concerns myself in Giles I can hardly be mistaken. Pride & poverty stimulated me to make the first Cabbin on Richland in Giles County between four & five years past. Notwithstanding all the embarressments under which we laboured our Country has improved beyond the calculation of Man. Beholding the flourishing state of our County & Town I was led to rejoice in its prospects of future grandeur & magnificence. But what language could paint my feelings when a few days past I rode to our little Town, on hearing of its difficultey, the Citizens gathered about me & conducted me to Genl. Taylor with whom I endeavoured to make a conditional contract who with a great deal of confidence assured me he would not take 32.000$ for our Town Seat the people shewed every mark of dissappointed Sorrow in their Countenances, hung their heads & left us one by one.
Unhappy people! to put their confidence & trust in me: for I have served as a Commissioner of the Town of Pulaski, and through my influence it was seated on what we call Congress Land. But for me you might have been happy! even in poverty! Days, weeks & months nay even years have I been trying to make our Town Rich & respectable: but alas I am so ignorant I have only made you miserable! I cannot but lament the departing grandeur the fading Glory of The Town of Pulaski! for it looks to me like the work of my own hands & its Citizens feel like my children!
This is a long & a Sad Scroll to Send to the chief magistrate of the U. S. but it appears to me, the honor of the general government is involved in the contest. I am but a plain Country farmer unskilled in the Etiquette of Courts & I trust in God untainted too my only object is to feel & speak as a Man an honest Man.
I Beg Sir the first leisure hour you would have the nature of our Title from the U. S. & the pretention of No. Carolina examined into & have an answer forwarded to my Letter in as plain & Simple a manner as tho’ it was penned by the wisdom of the wise & clothed in the language of Courts.
If we meet with encouragement our little design will again raise its drooping head. But if the pretentions of the State of No. Carolina to issue Grants to any & all the Vacant or ungranted Lands west of the reservation line should be legal. Farwell to the departing hopes of Pulaski forever!
I have the honor to be a native citizen of the United States & pray God daily for your Happiness: that you may long enjoy your well earned Laurells, untainted by prosperty: undaunted by adversity
Gabriel Bumpass
